The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are presented for examination

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-8, 10-11, 14-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Srinivasan (US Patent Application 20200209841).
As per claim 1, Srinivasan teaches a method for monitoring a power substation asset, the method comprising [fig. 1, 3, and 7]:
during an offline analysis mode, acquiring training data, processing the training data, and generating one or more classifiers for an online anomaly detection and localization mode [0099, 0111-0112, as pointed out data from sensors are collected where the data is related to electrical characteristic parameters of components such as substations.  From the data, abnormality of fault can be detected where data is straining data related to specific failure mode].
during the online anomaly detection and localization mode, receiving power system related data from field devices, generating a state of a substation system and of the power substation asset component and an unclassified state of one or instances based on the one or more classifiers [0048-0050, 0054, 0099, fig. 1, as pointed out historical sensor data is received where abnormality or fault can be detected from specific power system characteristic of substation.  Where the data can be extract to generate specific model and classification].
generating an alert to indicate the state of the substation system and of the power substation asset [0079-0080, alert can be generated as a result of the data to identify substation or system and so forth].

As per claim 2, Srinivasan teaches initiating an update to a model comprising the one or more classifiers in response to a number of the unclassified instances reaching a threshold value [0056, 0078, as pointed out a threshold can be used to failure in order to identify them better].

As per claim 5, Srinivasan teaches modifying the training data to enhance the classifier’s prediction accuracy and/or generalization capability, wherein the modification is based on Down sampling, Jittering, Scaling, warping, and/or permutation (three phase) [0111, scaling is taken into consideration accordingly].
As per claim 6, Srinivasan teaches the online anomaly detection and localization mode is to provide a diagnosis result based on the power system related data at a subsecond rate [0047, early indication of failure can be detected].

As per claim 7, Srinivasan teaches the state of the power asset comprises at least one of: transformer health index, instrument pre-failure, instrument drifting, loose connection, arrester pre-failure, breaker mis-operation, bad data, or unclassified state [0025-0027, failure of transformer and other components].

As per claim 8, Srinivasan teaches the state of the power asset comprises at least one of: transformer health index, instrument pre-failure, instrument drifting, loose connection, arrester pre-failure, breaker mis-operation, bad data, or unclassified state [0064, machine learning model].

As per claims 10-11, 14-16, and 18-19, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 10-11, 14-16, and 18-19 are also anticipated by Srinivasan for the same reasons set forth in the rejected claims above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 9, 12-13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (US Patent Application 20200209841) in the view of Meagher (US Patent Application 20170228479).
As per claim 3, Srinivasan does not teach at least a portion of the power system related data comprises Phasor Measurement Unit (PMU) data generated at a subsecond rate.
However, Meagher teaches at least a portion of the power system related data comprises Phasor Measurement Unit (PMU) data generated at a subsecond rate [0155, fig. 13-14, as pointed phase can be used to determine failure in components].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Srinivasan to include the method of Meagher to allow the usage of phase to perform calculation to determine abnormality. 

As per claim 4, Srinivasan does not teach the training data comprises data from a power system simulator, a transformation from an equipment failure mode data sheet and available PMU related asset data.
However, Meagher teaches the training data comprises data from a power system simulator, a transformation from an equipment failure mode data sheet and available PMU related asset data [0057, real time data is used with simulated data with predicted value for the machine learning engine for status failure].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Srinivasan to include the method of Meagher to use real time data and simulated data with the machine learning engine to determine failure status.

As per claim 9, Srinivasan does not teach the power system related data further comprises data from at least one of a power system health sensor, a heat sensor, a voltage sensor, a current sensor, a power system balance sensor, a harmonic level sensor, a power system parameter sensor, a fault sensor, a frequency monitoring network (FNET), a frequency disturbance recorder, an intelligent equipment device, digital fault recorder, a fault current limiter, a fault current controllers, and/or an equipment data file associated with the power substation asset component.	However, Meagher teaches the power system related data further comprises data from at least one of a power system health sensor, a heat sensor, a voltage sensor, a current sensor, a power system balance sensor, a harmonic level sensor, a power system parameter sensor, a fault sensor, a frequency monitoring network (FNET), a frequency disturbance recorder, an intelligent equipment device, digital fault recorder, a fault current limiter, a fault current controllers, and/or an equipment data file associated with the power substation asset component [0024, 0058, fig. 23 real time sensor data to monitor failure].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Srinivasan to include the method of Meagher to use sensor data for failure indicator.


As per claims 12-13, 17 and 20, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 12-13, 17 and 20 are also rejected as being unpatentable over Srinivasan in view of Meagher for the same reasons set forth in the rejected claims above.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang (US 20200210538) teaches scalable system and engine for forecasting wind turbine failure.
Toyoshima (US 20160077164) teaches failure sing diagnosis system of electrical power grid and method thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187